Petition for mandamus was filed in the Circuit Court of Brevard County, Florida, to require the defendants constituting the Board of County Commissioners of Brevard County to call an election to vote for the creation of a Special Road and Bridge District in that county. An alternative writ of mandamus was issued, to which defendants appeared and filed demurrer and also motion to quash. Upon hearing after notice the court granted the motion to quash and sustained the demurrer and the plaintiffs refused to plead further. The petition was dismissed and writ of error was sued out.
The allegations of the petition, if true, are sufficient to show that the duty devolved upon the board of county commissioners to call an election as prayed for in the petition. Therefore, motion to quash should have been denied and the demurrer should have been overruled and the respondents should have been required to file their answer or return to the alternative writ.
The judgment of dismissal is reversed and the cause remanded for further disposition in accordance with law and rules of practice.
Reversed and remanded. *Page 939 
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion and judgment.